DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/165,182, filed on October 19, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 6, 8, 11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (U.S. Patent Publication 2017/0153419) in view of Lai et al (U.S. Patent Publication 2018/0011294).
With regard to independent claim 1, although Hsieh et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 11, element 610) having negative refractive power (page 11, Table 8); an aperture stop (Figure 11, element 600); a second lens (Figure 11, element 620); a third lens (Figure 11, element 630); a fourth lens (Figure 11, element 640) having negative refractive power (page 11, Table 8); a fifth lens (Figure 11, element 650); and a sixth lens (Figure 11, element 660), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 11, Table 8, curvature radius data for S10), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 11, Table 8, curvature radius data for S12 and S13), and satisfying the conditional expressions 40 < ν1 < 75 and 10 < ν6 < 40, as defined (page 11, Table 8 data), Hsieh et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens (page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by Hsieh et al, with the aperture stop placement, as taught by Lai et al, to reduce stray light and improve imaging quality (page 6, paragraph [0060]).
With regard to dependent claim 4, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, 
	With regard to dependent claim 6, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 11, Table 8 data).
With regard to independent claim 8, although Hsieh et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 11, element 610) having negative refractive power (page 11, Table 8); an aperture stop (Figure 11, element 600); a second lens (Figure 11, element 620); a third lens (Figure 11, element 630); a fourth lens (Figure 11, element 640) having negative refractive power (page 11, Table 8); a fifth lens (Figure 11, element 650); and a sixth lens (Figure 11, element 660), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof in the object side is convex at a paraxial region thereof (page 11, Table 8, curvature radius data for S5), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 11, Table 8, curvature radius data for S10), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 11, Table 8, curvature radius data for S12 and S13), and satisfying the conditional expression 10 < ν6 < 40, as defined (page 11, Table 8 data), Hsieh et al fails to teach the aperture stop disposed between the first lens and the second lens.  In a related endeavor, Lai et al teaches an imaging lens page 1, paragraph [0002]) comprising six lenses (Figure 1A) having an aperture disposed between the first lens and the second lens (Figure 1A, element 100), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by 
With regard to dependent claim 11, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (page 11, Table 8 data).
	With regard to dependent claim 13, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 11, Table 8 data).
With regard to independent claim 15, although Hsieh et al teaches an imaging lens (page 1, paragraph [0003]) comprising: a first lens (Figure 9, element 510) having negative refractive power (page 10, Table 6); an aperture stop (Figure 9, element 500); a second lens (Figure 9, element 520); a third lens (Figure 9, element 530); a fourth lens (Figure 9, element 540); a fifth lens (Figure 9, element 550); and a sixth lens (Figure 9, element 560), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof in the object side is convex at a paraxial region thereof (page 9, Table 6, curvature radius data for S5), said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 9, Table 6, curvature radius data for S7 and S8), said fifth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (page 9, Table 6, curvature radius data for S10), said sixth lens is formed in a meniscus shape at a paraxial region thereof (page 9, Table 6, curvature radius data for S12 and S13), and satisfying the conditional expression 10 < ν6 < 40, as defined (page 9, Table 6 data), Hsieh et al fails to teach the aperture 
With regard to dependent claim 17, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 9, Table 6 data).
With regard to dependent claim 18, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (page 9, Table 6 data).
	With regard to dependent claim 20, Hsieh et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Hsieh et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 9, Table 6 data).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Publication 2018/0203207) in view of Lai et al (U.S. Patent Publication 2018/0011294).

With regard to dependent claim 16, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, 
With regard to dependent claim 17, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Chen et al further teaches such an imaging lens satisfying the conditional expression 0.001 < D23/f < 0.3, as defined (page 12, Table 7 data).
With regard to dependent claim 18, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Chen et al further teaches such an imaging lens satisfying the conditional expression 2 < D12/D23 < 30, as defined (page 12, Table 7 data).
	With regard to dependent claim 20, Chen et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, wherein Chen et al further teaches such an imaging lens satisfying the conditional expression -5 < f6/f < -0.5, as defined (page 12, Table 7 data).

Allowable Subject Matter
Claims 2, 3, 5, 7, 9, 10, 12, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising six lenses as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsueh et al (U.S. Patent Publication 2018/0011293) and Wu et al (U.S. Patent Publication 2020/0103630) both teach imaging lenses comprising six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
28 September 2021